DETAILED ACTION
Claims 1-3, 6-16 & 18-22 are pending as amended on 03/15/22.

Response to Amendment
This final action is a response to the amendment filed on March 15, 2022.  Claims 4-5 have been cancelled.  Claim 22 has been added.  Claim 1 has been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 (‘overmold’ species) improperly depends from ‘insert’ species parent claims, and claim 19 fails to further narrow the scope of said ‘insert’ species parent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-16 & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schanke et al., US 2004/0206449 in view of Bankuty et al., US 4,696,144.
With regard to claims 1-3, 12, 14-16 & 18-20, Schanke teaches a common label wrapper comprising a rotating subassembly (410) with slidable, V-shaped notched clamp assemblies (412/416) on either side, wherein the clamping assemblies are opened and closed around a tensioned elongate object aligned with the axis of said rotating subassembly, in order to retain it in place for a labeling step (throughout, e.g. abstract, [0102-0105 & FIGS. 1-43]).
While this reference does not expressly disclose that the notched clamps comprise elastomeric (e.g. PU) inserts coupled to the clamp assemblies, it has long been conventional to form gripper surfaces from such materials, as shown for example by Bankuty, which molds arcuate polyurethane inserts into a metal clamp assembly to absorb a portion of the clamping force via resilient deformation (throughout, e.g. [Col. 11, 1-7 & FIG. 8]).  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Bankuty with those of Schanke, in order to yield a notched retaining jaw with a predictably forgiving grip using a known material insert.
With regard to claims 6-7 (and 13), Schanke teaches labeling exemplary wires of 0.060-0.600 inches in diameter [0102], wherein it also would at least have been obvious for one of ordinary skill to arrive at Applicant’s claimed optimal range of clamping force for these types of thin elongated members through the course of routine experimentation.
With regard to claim 8, Schanke teaches a typical intermeshing upper clamp jaw aligned between two lower clamping jaws [FIG. 38].
With regard to claim 9, Schanke also teaches these rack & pinion jaws [0131-0134 & FIGS. 37-38].
With regard to claim 10, Schanke’s sliding clamps feature slots (568) which engage a structure with pins (564), which can either be considered to meet the broad term “bearings”, or it would otherwise have been prima facie obvious to incorporate literal bearings (taught throughout Schanke in various other applications) for their inherent friction-reducing benefit [0131-0134 & FIGS. 37-38].
With regard to claim 21, the proposed combination is configured to wrap thin elongate objects clamped within conforming jaws, such as fiber optic cables, which are commonly made within the same exemplary diameters.  Devices should also be claimed with regard to what they are rather than what they are intended to do (see MPEP 2114/2115).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schanke et al., US 2004/0206449 in view of Bankuty et al., US 4,696,144 and further in view of Fries et al., US 2008/0073023.
The teachings of Schanke & Bankuty have been detailed above, and while they do not expressly disclose that the clamping jaws have a biasing member attached to each jaw, this was also a known design in this art, as shown for example by Fries which uses a common coil spring for this purpose (throughout, e.g. [FIGS. 1, 3, 7].  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Fries with those of Schanke & Bankuty, in order to yield a biasing device which can be arranged to hold jaws either together or apart (the only two possible options), thereby reducing an overall amount of motorized translation required to move the jaws between these open/closed positions, or to control a clamp force via a calibrated degree of spring tension in the conventional manner.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schanke et al., US 2004/0206449 in view of Labry, US 2,766,649.
Schanke teaches a common label wrapper comprising a rotating subassembly (410) with slidable, V-shaped notched clamp assemblies (412/416) on either side, wherein the clamping assemblies are opened and closed around a tensioned elongate object aligned with the axis of said rotating subassembly, in order to retain it in place for a labeling step (throughout, e.g. abstract, [0102-0105 & FIGS. 1-43]).
While this reference does not expressly disclose that the clamps comprise overmolded elastomer surfaces which also extend across two opposing surfaces, it has long been conventional to form gripper surfaces from such materials, as shown for example by Labry, which teaches a resilient cover of rubber or the like which can be molded over clamping jaws and extend down opposing sides of said jaws, reliably helping them to absorb a portion of the clamping force via resilient deformation (throughout, e.g. [Col. 2, 3-17 & FIGS. 1-6]).  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Labry with those of Schanke, in order to yield a notched retaining jaw with a predictably forgiving grip using a known material covering.

Response to Arguments
Applicant’s arguments and declaration, see response, “Remarks,” filed March 15, 2022 with respect to the prior art rejections of the claims have been fully considered and are directed toward the claims as amended but are not persuasive.  As noted previously, Schanke teaches essentially the same type of wrapping device, and as noted previously by Belivakici, a variety of gripper elements comprising resilient materials – whether an insert formed of resilient material, or an overmolded coating of the same – were widely known at the time of Applicant’s invention, and would have been obvious modifications which predictably improve the ability of the jaws to resiliently conform to and retain work and would thus have been expected to provide a further, known benefit to the jaws of Schanke.  Applicant’s newly claimed details of the clamping inserts/overmolds would not appear to significantly affect the clamping function of these devices, and thus could be considered obvious variations in shape (see MPEP 2144.04(IV)B), but in any event, such configurations were also known at the time of Applicant’s invention as noted above.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745